DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 28, 2021 has been entered. Claims 1, 3-10, 12 and 14-23 remain pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2011/0270046 A1) (hereinafter – Paul) in view of Guo et al. (US 2014/0276643 A1) (hereinafter – Guo) in further view of Selkee (US 8374670 B2) (hereinafter – Selkee).

Regarding claim 1, Paul discloses A medical device, comprising (Abstract and entire document):
 an elongate shaft extending along a shaft longitudinal axis and including a shaft proximal end and a shaft distal end (FIG. 1 and para. [0056], “the distal end 20 of the catheter shaft 12 includes at least a portion or segment 21 that exhibits increased flexibility relative to more proximal portions of the catheter shaft 12.”);
a force sensor disposed on the shaft distal end and including a sensor proximal end and a sensor distal end (FIG. 1 and para. [0053], “In a general form, the contact sensing assembly 10 includes a catheter shaft 12, an electrode 14 connected to the catheter shaft, and an optical sensor 16 for optically interacting with a portion of electrode 14.” See also para. [0061].);
a tip disposed on the sensor distal end, the tip including a tip proximal end that defines a recessed ledge that circumferentially extends around an outer proximal surface of the tip proximal end, wherein the recessed ledge includes an exterior surface (FIG. 1 and para. [0057], “The electrode 14 includes a tip portion 24 and a base portion 26.” Recessed ledge shown in FIG. 4 and para. [0065], “The coupling member 50 includes a neck portion 52 for receiving a portion of electrode 14' and a mounting shaft 54 which is received by the catheter shaft 12' (shown in phantom).”);
a tubular moisture barrier defining a barrier lumen, wherein the tubular moisture barrier extends along the shaft longitudinal axis between the shaft distal end and the tip, and wherein the force sensor is disposed within the barrier lumen (FIG. 1, “segment 21” and Para. [0056], “In an alternate embodiment, segment 21 may further include a compliant protective covering disposed around a coupling (as discussed in more detail below) to ensure that fluids do not enter the assembly and interfere with the operation of the assembly.” See also para. [0069], “Additional lumens may be provided in or through the contact sensing assembly 10' for communication with additional components, such as electrical components or fluid (e.g., saline or medicament) passageways.”),
Paul fails to disclose wherein the tubular moisture barrier includes an inner layer and an outer layer;
a ring of tie polymer disposed about the exterior surface of the recessed ledge, wherein the tie layer extends to a proximal edge of the tip proximal end, and wherein a distal end of the tubular moisture barrier is bonded with the ring of tie polymer.
However, in the same field of endeavor, Guo teaches wherein the tubular moisture barrier includes an inner layer and an outer layer (FIG. 2, Inner layer – inner polymeric layer 16, outer polymeric layer 18, para [0023], see also para [0017] “well known in the art to use multiple layered catheters”); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Paul and Guo fail to disclose
a ring of tie polymer disposed about the exterior surface of the recessed ledge, wherein the tie layer extends to a proximal edge of the tip proximal end, and wherein a distal end of the tubular moisture barrier is bonded with the ring of tie polymer.
However, in the same field of endeavor, Selkee teaches a ring of tie polymer disposed about the exterior surface of the recessed ledge, wherein the tie layer extends to a proximal edge of the tip proximal end, and wherein a distal end of the tubular moisture barrier is bonded with the ring of tie polymer (col. 5 lines 12-20, “If desired, a spacer (not shown) can be located within the catheter body between the distal end of the stiffening tube (if provided) and the proximal end of the intermediate section. The spacer provides a transition in flexibility at the junction of the catheter body and intermediate section, which allows this junction to bend smoothly without folding or kinking.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a ring tie layer element as taught by Selkee in order to provide a transition between the two stiffnesses or different materials (col. 5 lines 12-20, “If desired, a spacer (not shown) can be located within the catheter body between the distal end of the stiffening tube (if provided) and the proximal end of the intermediate section. The spacer provides a transition in flexibility at the junction of the catheter body and intermediate section, which allows this junction to bend smoothly without folding or kinking.”).
Regarding claim 3, Paul and Guo teach The medical device of claim 1, Paul fails to disclose wherein the inner layer is formed from a polar polymer and the outer layer is formed from a non-polar polymer.
However, in the same field of endeavor, Guo teaches wherein the inner layer is formed from a polar polymer and the outer layer is formed from a non-polar polymer (FIG. 2. Paragraph [0017] “both polar and nonpolar polymers may have to be utilized”).

Regarding claim 4, Paul and Guo teach The medical device of claim 3, Paul fails to disclose further comprising a middle layer disposed between the inner layer and the outer layer, wherein the middle layer is formed from a polymer tie layer.
However, in the same field of endeavor, Guo teaches further comprising a middle layer disposed between the inner layer and the outer layer, wherein the middle layer is formed from a polymer tie layer (FIG. 2. Middle layer – middle polymer layer 17. para [0023], Polymer tie layer – para. [0018] “tie layers may have to be employed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Regarding claim 5, Paul and Guo teach The medical device of claim 1, Paul fails to disclose wherein the inner layer is formed from a non-polar polymer and the outer layer is formed from a polar polymer.
wherein the inner layer is formed from a non-polar polymer and the outer layer is formed from a polar polymer (FIG. 2. Paragraph [0017] “both polar and nonpolar polymers may have to be utilized”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Regarding claim 6, Paul and Guo teach The medical device of claim 5, Paul fails to disclose further comprising a middle layer disposed between the inner layer and the outer layer, wherein the middle layer is formed from a polymer tie layer.
However, in the same field of endeavor, Guo teaches further comprising a middle layer disposed between the inner layer and the outer layer, wherein the middle layer is formed from a polymer tie layer (FIG. 2. Middle layer – middle polymer layer 17. para [0023], Polymer tie layer – para. [0018] “tie layers may have to be employed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Regarding claim 7, Paul and Guo teach The medical device of claim 1, Paul fails to disclose further comprising a middle layer disposed between the inner layer and the outer layer, wherein the middle layer is formed from a nonpolar polymer and the inner layer and the outer layer are formed from the same or different polymers (FIG. 2. Middle layer – middle polymer layer 17. para [0023], Polymer tie layer – para. [0018] “tie layers may have to be employed”),
wherein a melting temperature of the inner layer and the outer layer is lower than a melting temperature of the middle layer by a temperature in a range from 1 degree Celsius to 100 degrees Celsius (Para. [0017] – [0020]).
However, in the same field of endeavor, Guo teaches further comprising a middle layer disposed between the inner layer and the outer layer, wherein the middle layer is formed from a nonpolar polymer and the inner layer and the outer layer are formed from the same or different polymers,
wherein a melting temperature of the inner layer and the outer layer is lower than a melting temperature of the middle layer by a temperature in a range from 1 degree Celsius to 100 degrees Celsius.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Regarding claim 8, Paul and Guo teach The medical device of claim 7, Paul fails to disclose wherein a melting temperature of the inner layer and the outer layer is lower than a melting temperature of the middle layer by a temperature in a range from 5 degrees Celsius to 50 degrees Celsius.
wherein a melting temperature of the inner layer and the outer layer is lower than a melting temperature of the middle layer by a temperature in a range from 5 degrees Celsius to 50 degrees Celsius (Para. [0017] – [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Regarding claim 9, Paul and Guo teach The medical device of claim 1, Paul further discloses wherein the tubular moisture barrier is formed from a flexible polymer (Para. [0056], “In accordance with an embodiment of the assembly, as reflected in FIG. 1, the distal end 20 of the catheter shaft 12 includes at least a portion or segment 21 that exhibits increased flexibility relative to more proximal portions of the catheter shaft 12.” And para. [0128], “Following alignment of the distal end portions of the emitter and receiver, the proximal ends of the emitter and/or receiver may be covered through the use of a heat shrink material, such as, for example, a polymer based or polymer-like material.”).
Regarding claim 10, Paul and Guo teach The medical device of claim 1, Paul further discloses wherein the tubular moisture barrier is connected to a proximal end of the tip (Para. [0056], “In accordance with an embodiment of the assembly, as reflected in FIG. 1, the distal end 20 of the catheter shaft 12 includes at least a portion or segment 21 that exhibits increased flexibility relative to more proximal portions of the catheter shaft 12.” And FIG. 1-4.).
Regarding claim 12, Paul and Guo teach The medical device of claim 1, Paul further discloses wherein the tubular moisture barrier is formed from a different material than a material that forms the elongate shaft (Para. [0056], “In accordance with an embodiment of the assembly, as reflected in .
Regarding claim 14, Paul and Guo teach The medical device of claim 1, Paul further discloses wherein: the force sensor is configured to deflect in response to a force applied to the tip; and the tubular moisture barrier is configured to deflect with the force sensor in response to the force applied to the tip (FIG. 1 and para. [0053], “In a general form, the contact sensing assembly 10 includes a catheter shaft 12, an electrode 14 connected to the catheter shaft, and an optical sensor 16 for optically interacting with a portion of electrode 14.” See also para. [0061].). 
Regarding claim 15, Paul and Guo teach The medical device of claim 1, Paul fails to disclose wherein a material that forms the tubular moisture barrier is a thermoplastic material that has a thermal transition temperature of greater than 60 degrees Celsius.
However, in the same field of endeavor, Guo teaches wherein a material that forms the tubular moisture barrier is a thermoplastic material that has a thermal transition temperature of greater than 60 degrees Celsius (Para. [0017], “thermoplastics”, para. [0030] – [0034], thermoplastics have thermal transition temperature of greater than 60 degrees Celsius).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Regarding claim 16, Paul discloses A medical device, comprising (Abstract and entire document):
an elongate shaft extending along a shaft longitudinal axis and including a shaft proximal end and a shaft distal end (FIG. 1 and para. [0056], “the distal end 20 of the catheter shaft 12 includes at least a portion or segment 21 that exhibits increased flexibility relative to more proximal portions of the catheter shaft 12.”);
a force sensor disposed on the shaft distal end and including a sensor proximal end and a sensor distal end (FIG. 1 and para. [0053], “In a general form, the contact sensing assembly 10 includes a catheter shaft 12, an electrode 14 connected to the catheter shaft, and an optical sensor 16 for optically interacting with a portion of electrode 14.” See also para. [0061].);
 a tip disposed on the sensor distal end, the tip including a tip proximal end that defines a recessed ledge that circumferentially extends around an outer proximal surface of the tip proximal end (FIG. 1 and para. [0057], “The electrode 14 includes a tip portion 24 and a base portion 26.” Recessed ledge shown in FIG. 4 and para. [0065], “The coupling member 50 includes a neck portion 52 for receiving a portion of electrode 14' and a mounting shaft 54 which is received by the catheter shaft 12' (shown in phantom).”);
a tubular moisture barrier that extends along the shaft longitudinal axis between the shaft distal end and the tip and defines a barrier lumen, wherein the force sensor is disposed within the barrier lumen (FIG. 1, “segment 21” and Para. [0056], “In an alternate embodiment, segment 21 may further include a compliant protective covering disposed around a coupling (as discussed in more detail below) to ensure that fluids do not enter the assembly and interfere with the operation of the assembly.” See also para. [0069], “Additional lumens may be provided in or through the contact sensing assembly 10' for communication with additional components, such as electrical components or fluid (e.g., saline or medicament) passageways.”), and
wherein the tubular moisture barrier is flush with an outer surface of the elongate shaft and an outer surface of the tip (FIG. 1, “segment 21” and Para. [0056], “In an alternate embodiment, ; and 
Paul fails to disclose the tubular moisture barrier including an inner layer and an outer layer, the outer layer coaxially bonded with the inner layer,
a ring of tie polymer disposed about the recessed ledge, wherein a distal end of the tubular moisture barrier is bonded with the ring of tie polymer.
However, in the same field of endeavor, Guo teaches the tubular moisture barrier including an inner layer and an outer layer, the outer layer coaxially bonded with the inner layer (FIG. 2, Inner layer – inner polymeric layer 16, outer polymeric layer 18, para [0023], see also para [0017] “well known in the art to use multiple layered catheters”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Paul and Guo fail to disclose
a ring of tie polymer disposed about the recessed ledge, wherein a distal end of the tubular moisture barrier is bonded with the ring of tie polymer.
However, in the same field of endeavor, Selkee teaches a ring of tie polymer disposed about the recessed ledge, wherein a distal end of the tubular moisture barrier is bonded with the ring of tie polymer (col. 5 lines 12-20, “If desired, a spacer (not shown) can be located within the catheter body between the distal end of the stiffening tube (if provided) and the proximal end of the intermediate section. The spacer provides a transition in flexibility at the junction of the catheter body and intermediate section, which allows this junction to bend smoothly without folding or kinking.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a ring tie layer element as taught by Selkee in order to provide a transition between the two stiffnesses or different materials (col. 5 lines 12-20, “If desired, a spacer (not shown) can be located within the catheter body between the distal end of the stiffening tube (if provided) and the proximal end of the intermediate section. The spacer provides a transition in flexibility at the junction of the catheter body and intermediate section, which allows this junction to bend smoothly without folding or kinking.”).
Regarding claim 17, Paul and Guo teach The medical device of claim 16, Paul fails to disclose wherein the inner layer is formed from a polar polymer and the outer layer is formed from a non-polar polymer.
However, in the same field of endeavor, Guo teaches wherein the inner layer is formed from a polar polymer and the outer layer is formed from a non-polar polymer (FIG. 2. Paragraph [0017] “both polar and nonpolar polymers may have to be utilized”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Regarding claim 18, Paul and Guo teach The medical device of claim 17, Paul fails to disclose further comprising a tie layer disposed between the inner layer and the outer layer, wherein the inner layer is formed from a polar polymer and the outer layer is formed from a nonpolar polymer.
However, in the same field of endeavor, Guo teaches further comprising a tie layer disposed between the inner layer and the outer layer, wherein the inner layer is formed from a polar polymer and the outer layer is formed from a nonpolar polymer (FIG. 2. Middle layer – middle polymer layer 17. para [0023], Polymer tie layer – para. [0018] “tie layers may have to be employed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Regarding claim 19, Paul and Guo teach The medical device of claim 16, Paul fails to disclose wherein the inner layer is formed from a non-polar polymer and the outer layer is formed from a polar polymer.
However, in the same field of endeavor, Guo teaches wherein the inner layer is formed from a non-polar polymer and the outer layer is formed from a polar polymer (FIG. 2. Paragraph [0017] “both polar and nonpolar polymers may have to be utilized”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and 
Regarding claim 20, Paul and Guo teach The medical device of claim 19, Paul fails to disclose further comprising a tie layer disposed between the non- polar polymer and the polar polymer.
However, in the same field of endeavor, Guo teaches further comprising a tie layer disposed between the non- polar polymer and the polar polymer (FIG. 2. Middle layer – middle polymer layer 17. para [0023], Polymer tie layer – para. [0018] “tie layers may have to be employed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Regarding claim 21, Paul discloses A medical device, comprising (Abstract and entire document):
an elongate shaft extending along a shaft longitudinal axis and including a shaft proximal end and a shaft distal end (FIG. 1 and para. [0056], “the distal end 20 of the catheter shaft 12 includes at least a portion or segment 21 that exhibits increased flexibility relative to more proximal portions of the catheter shaft 12.”);
a force sensor disposed on the shaft distal end and including a sensor proximal end and a sensor distal end (FIG. 1 and para. [0053], “In a general form, the contact sensing assembly 10 includes a catheter shaft 12, an electrode 14 connected to the catheter shaft, and an optical sensor 16 for optically interacting with a portion of electrode 14.” See also para. [0061].);
tip disposed on the sensor distal end, the tip including a tip proximal end that defines a recessed ledge that circumferentially extends around an outer proximal surface of the tip proximal end (FIG. 1 and para. [0057], “The electrode 14 includes a tip portion 24 and a base portion 26.” Recessed ledge shown in FIG. 4 and para. [0065], “The coupling member 50 includes a neck portion 52 for receiving a portion of electrode 14' and a mounting shaft 54 which is received by the catheter shaft 12' (shown in phantom).”);
a tubular moisture barrier that extends along the shaft longitudinal axis between the shaft distal end and the tip and defines a barrier lumen, wherein the force sensor is disposed within the barrier lumen (FIG. 1, “segment 21” and Para. [0056], “In an alternate embodiment, segment 21 may further include a compliant protective covering disposed around a coupling (as discussed in more detail below) to ensure that fluids do not enter the assembly and interfere with the operation of the assembly.” See also para. [0069], “Additional lumens may be provided in or through the contact sensing assembly 10' for communication with additional components, such as electrical components or fluid (e.g., saline or medicament) passageways.”);
Paul fails to disclose the tubular moisture barrier including an inner layer and an outer layer, the outer layer coaxially bonded with the inner layer,
and a ring of tie polymer disposed in the recessed ledge, wherein a distal end of the tubular moisture barrier is bonded with a proximal end of the ring of tie polymer.
However, in the same field of endeavor, Guo teaches the tubular moisture barrier including an inner layer and an outer layer, the outer layer coaxially bonded with the inner layer (FIG. 2, Inner layer – inner polymeric layer 16, outer polymeric layer 18, para [0023], see also para [0017] “well known in the art to use multiple layered catheters”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer 
Paul and Guo fail to disclose
and a ring of tie polymer disposed in the recessed ledge, wherein a distal end of the tubular moisture barrier is bonded with a proximal end of the ring of tie polymer.
However, in the same field of endeavor, Selkee teaches and a ring of tie polymer disposed in the recessed ledge, wherein a distal end of the tubular moisture barrier is bonded with a proximal end of the ring of tie polymer (col. 5 lines 12-20, “If desired, a spacer (not shown) can be located within the catheter body between the distal end of the stiffening tube (if provided) and the proximal end of the intermediate section. The spacer provides a transition in flexibility at the junction of the catheter body and intermediate section, which allows this junction to bend smoothly without folding or kinking.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a ring tie layer element as taught by Selkee in order to provide a transition between the two stiffnesses or different materials (col. 5 lines 12-20, “If desired, a spacer (not shown) can be located within the catheter body between the distal end of the stiffening tube (if provided) and the proximal end of the intermediate section. The spacer provides a transition in flexibility at the junction of the catheter body and intermediate section, which allows this junction to bend smoothly without folding or kinking.”).
Regarding claim 22, Paul and Guo teach The medical device of claim 21, Paul fails to disclose wherein the outer layer and the inner layer are formed from polymer materials with different polarity, wherein the inner layer and the outer layer are bonded with the ring of polar polymer.
wherein the outer layer and the inner layer are formed from polymer materials with different polarity, wherein the inner layer and the outer layer are bonded with the ring of polar polymer (FIG. 2. Paragraph [0017] “both polar and nonpolar polymers may have to be utilized”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a multiple layer element as taught by Guo in order for end use performance characteristics, (paragraph [0017], It is well known to form catheters from multiple layers of polymeric materials which have been extruded and melt bonded together. With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.).
Regarding claim 23, Paul and Guo teach The medical device of claim 1, Paul fails to disclose 
wherein: the distal end of the tubular moisture barrier is bonded to a proximal end of the ring of tie polymer; and
the ring of tie polymer is bonded to the inner layer and the outer layer of the tubular moisture barrier.
However, in the same field of endeavor, Selkee teaches wherein: the distal end of the tubular moisture barrier is bonded to a proximal end of the ring of tie polymer (col. 5 lines 12-20, “If desired, a spacer (not shown) can be located within the catheter body between the distal end of the stiffening tube (if provided) and the proximal end of the intermediate section. The spacer provides a transition in flexibility at the junction of the catheter body and intermediate section, which allows this junction to bend smoothly without folding or kinking.”); and
the ring of tie polymer is bonded to the inner layer and the outer layer of the tubular moisture barrier (col. 5 lines 12-20, “If desired, a spacer (not shown) can be located within the catheter body between the distal end of the stiffening tube (if provided) and the proximal end of the intermediate .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Paul to include a ring tie layer element as taught by Selkee in order to provide a transition between the two stiffnesses or different materials (col. 5 lines 12-20, “If desired, a spacer (not shown) can be located within the catheter body between the distal end of the stiffening tube (if provided) and the proximal end of the intermediate section. The spacer provides a transition in flexibility at the junction of the catheter body and intermediate section, which allows this junction to bend smoothly without folding or kinking.”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, 12 and 14-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                     


/DEVIN B HENSON/Primary Examiner, Art Unit 3791